DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Examiner acknowledges the amendments and remarks filed on 5/30/22. Claim 29 has been newly added. Claims 4, 6, 11, 14, 16, 19, 21, and 23 have been canceled. Claims 7, 8, 17, 20, 22, and 26 have been amended. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5, 7-10, 12-13, 15, 17-18, 20, 22, and 24-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grimm WO_2012022409_A1 (see machine English translation) in view of Kobayashi JP_09270361_A (see machine English translation).
1.	Regarding Claims 1, 8, 9, 17, 20, 22, 25, and 29, Grimm discloses a composition for producing a film comprising a cycloolefin polymer, such as Topas 6013 (as used by Applicants in their specification), having a glass transition temperature of at least 140C (Derwent Abstract) in a concentration that can be from 4.5 wt% to 45 wt%, along with a second polymer, such as polypropylene homopolymers in a concentration of 55 wt% to 95 wt% (Claim 9) having a crystallite melting temperature ranging from 160 to 165C and being partially crystalline (semi-crystalline) (paragraph 0103). 
2.	Although Grimm discloses forming deep-drawn films and capacitor films (Derwent Abstract) it does not disclose a biaxially stretched film.
3.	Kobayashi discloses a polyolefin film for making capacitors (Title) that can be drawn (Derwent abstract) by using biaxial stretching to produce thin films (paragraph 0017) as low as 10 microns (paragraph 0034).
4.	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the capacitor film, of Grimm, by biaxially stretching it to form a thin thickness, as disclosed by Kobayashi. One of ordinary skill in the art would have been motivated in doing so to obtain utility in thin film capacitor applications. The combination of Grimm in view of Kobayashi would be expected to inherently possess the claimed shrinkage features of instant Claims 1, 20, 22, and 29. The express, implicit, and inherent disclosures of a prior art reference may be relied upon
in the rejection of claims under 35 U.S.C. 102 or 103. “The inherent teaching of a prior
art reference, a question of fact, arises both in the context of anticipation and
obviousness.” In re Napier, 55 F.3d 610, 613, 34 USPQ2d 1782, 1784 (Fed. Cir.
1995) (affirmed a 35 U.S.C. 103 rejection based in part on inherent disclosure in one of
the references). See also In re Grasselli, 713 F.2d 731, 739, 218 USPQ 769, 775
(Fed. Cir. 1983).
5.	Regarding Claims 2, 3, 27, Grimm in view of Kobayashi suggests using stretching to change surface roughness (Kobayashi: paragraph 0023) to achieve a surface roughness of 0.15 microns or less (Kobayashi: paragraph 0015). 
6.	Regarding Claims 5 and 7, Grimm in view of Kobayashi suggests using COC that is a norborene-ethylene copolymer produced by ring conserving copolymerization (Grimm: Derwent Abstract, Claims 2 and 3) using a metallocene catalyst (Grimm: paragraphs 0067, 0072).
7.	Regarding Claims 12 and 13, Grimm in view of Kobayashi suggests having phases between said polymers that correspond to the claimed matrix and co-continuous limitations (Grimm: paragraphs 0137-0141).
8.	Regarding Claim 15, Grimm in view of Kobayashi does not state the inclusion of these metals and as such it can be assumed that it meets the claimed limitation.
9.	Regarding Claim 20, Grimm in view of Kobayashi suggests between 0.5 to 5% in the length direction and up to 2.5% in the width direction (Kobayashi: paragraph 0016). Alternatively, as stated above, it would be expected for this feature to be inherently present.
10.	Regarding Claim 22, Grimm in view of Kobayashi suggests having a multilayer setup where the afore-described polyolefin film is a core layer with a metal vapor deposition layer on each side of it (Kobayashi: Claim 7).
11.	Regarding Claim 24, the claimed process is not essential to a determination of patentability of the composition disclosed in the claim.  The patentability of product-by-process claims is based on the product itself.  “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  See MPEP 2113. 
12.	Regarding Claim 26, Grimm in view of Kobayashi suggests using its film in capacitors for providing dielectric properties (Grimm: Derwent Abstract, paragraphs 0014 and 0086).
13.	Regarding Claim 28, Grimm in view of Kobayashi suggests using stretching to change surface roughness (Kobayashi: paragraph 0023) to achieve a surface roughness of 0.15 microns or less (Kobayashi: paragraph 0015). Although the claimed range was not disclosed, it would be expected for one of ordinary skill in the art to know how to vary the stretching based on end-user needs to arrive at a desired surface roughness. Applicants have not indicated how the claimed range results in unexpected and surprising properties.
14.	Regarding Claims 10 and 18, although the applied art does not explicitly teach these properties it would nevertheless be expected to be inherently found due to it teaching all of the claimed properties. The express, implicit, and inherent disclosures of a prior art reference may be relied upon in the rejection of claims under 35 U.S.C. 102 or 103. “The inherent teaching of a prior art reference, a question of fact, arises both in the context of anticipation and obviousness.” In re Napier, 55 F.3d 610, 613, 34 USPQ2d 1782, 1784 (Fed. Cir. 1995) (affirmed a 35 U.S.C. 103 rejection based in part on inherent disclosure in one of the references). See also In re Grasselli, 713 F.2d 731, 739, 218 USPQ 769, 775 (Fed. Cir. 1983).
Response to Arguments
Applicant's arguments filed 5/30/22 have been fully considered but they are not persuasive. 
Applicants state in footnote 1 that the two references used by the Examiner are different.
The Examiner respectfully submits that although Grimm teaches using a cycloolefin while Kobayashi teaches using a polyolefin, Grimm still describes its cycloolefin being derived from olefins and moreover its composition contains “polyolefins” (see its component “b”). Furthermore, both references pertain to films for capacitors. As such, it cannot be stated that the references are so different that it would not be obvious to one of ordinary skill in the art to consider their suggestions.
Applicants state: “The definitions of the polymers of components A) and B) of D1 and the components a) and b) of claim 1 of the present application only partially overlap. Also the selection of the quantities of components A) and B) of D1 and the quantities of components a) and b) of claim 1 of the present application only partially overlap (compare D1, claim 9)…In addition, a very wide range of quantities for the cycloolefin polymer A) or for the polyolefin B) is possible in the mixtures of D1. In the present application, on the other hand, it is essential that a selected range of glass transition temperatures is followed in the selection of the cycloolefin polymer as well as a selected quantity range for the polymers used. As explained above, this is essential for processability in the biaxial stretching process. Both cannot be derived from D1.”
The Examiner respectfully submits that although Grimm’s concentration range for its components encompass the instantly claimed range, it further exemplifies using concentrations for both of its components A and B (Table 1) that fall well into the instantly claimed ranges. 
Applicants state: “In the present application, on the other hand, it is essential that a selected range of glass transition temperatures is followed in the selection of the cycloolefin polymer as well as a selected quantity range for the polymers used. As explained above, this is essential for processability in the biaxial stretching process.”
The Examiner respectfully submits that regarding the glass transition temperature, Grimm explicitly discloses using a cycloolefin polymer in its example that has a Tg of 140 (paragraph 0169) which squarely falls into the instantly claimed range.
Applicants state: “Furthermore, the low shrinking values according to Claim 1 of the present application cannot be derived from D1. When using compositions according to the examples D1, there is no implicit disclosure of films with a shrinkage after 5 minutes at 130°C of less than 2%. D1 does not contain a specific example for the production of a film. In example 1 of D1, a composition is disclosed from which an injection molding body is generated. In the preparation of a stretched film from the composition of example 1 of D1, significantly higher shrinkage values are likely to occur than required according to claim 1 of the present application. The composition of example 1 of D1 contains, in addition to components A) and B) a compatibilizer C) with a low melting point of 66°C. The presence of component C) has a shrink-increasing effect. In addition, the skilled person is aware that the shrinkage of a film is influenced by the degree of stretching and by any thermal fixation that may be followed after the stretching step. Apart from the mention of foils as possible moldings, there is no information in D1 on stretching or film production. There is no explicit nor any implicit disclosure of the feature "film with a shrinkage at 130°C after 5 minutes" in D1.”
The Examiner respectfully submits that the combination, of Grimm in view of Kobayashi, as explained in the Rejection, would inherently possess the claimed shrinkage values. The Examiner notes that Grimm uses the exact same commercial brand of cycloolefin as that used by Applicants in their Specification. It has already been stated above that Grimm teaches using the same cycloolefin, polyolefin, along with their compositions, Tg, and crystalline temperature range. As such, it would be expected for when the biaxial stretching, of Kobayashi, is applied to it, it would inherently result in the claimed shrinkage. 
Applicants further argue on Page 16 that the prior art of record does not teach the claimed surface roughnesses.
The Examiner respectfully submits that Kobayashi suggests the claimed surface roughness values can be obtained as stated in the Rejection.
 Applicants finally state in the paragraph linking Pages 17 and 18 that the compatabilizing agents used by Grimm must not be present in the claimed compositions used in manufacturing the films of the instant invention due to it lowering high-temperature properties.
The Examiner respectfully submits that no such limitation is found within independent Claim 1 that limits or bars the usage of compatabilizing agents. Nor has applicant provided proof that all of the kinds of compatabilizing agents used by Grimm result in lowering high-temperature properties.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAHSEEN KHAN whose telephone number is (571)270-1140. The examiner can normally be reached Mondays-Saturdays 08:00AM-10:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 5712701547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAHSEEN KHAN/Primary Examiner, Art Unit 1781                                                                                                                                                                                                        August 16, 2022